ORiONL.                                        07/22/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0113

                                        DA 20-0113


ROBERT L. ALLUM,                                                    FILED
            Petitioner and Appellant,                                JUL 2 1 2020
                                                                  Bowen Greenwood
                                                                 CledAURKeale
                                                                           -     Court
      v.                                                                 niattta na



MONTANA STATE FUND,

            Respondent and Appellee.


      Petitioner and Appellant Robert L. Allum (Allurn)filed a petition for rehearing ofthis
Court's June 16, 2020 Memorandum Opinion rejecting Allum's argument on the
constitutionality of the Workers' Compensation Court, as that issue was raised for the first
tirne on appeal. Allurn v. Mont. State Fund, 2020 MT 159N.
       This Court seldom grants petitions for rehearing. M.R. App. P.20(1)(a) provides that
this Court will consider a petition for rehearing only upon the following grounds: that the
Court overlooked some fact material to the decision; that the Court overlooked some
question presented by counsel that would have proven decisive to the case; or that the
Court's decision conflicts with a statute or eontrolling decision not addressed by the Court.
       Having fully considered Allum's petition, the Court concludes that rehearing is not
warranted under M.R. App. P. 20. The Court did not overlook material facts or issues raised
by the parties or fail to address a controlling statute or decision that conflicts with the
Memorandum Opinion, Allurn v. Mont. State Fund, 2020 MT 159N.
      IT IS THEREFORE ORDERED that the petition for rehearing is DENIED.
       The Clerk is directed to provide copies of this Order to all parties and counsel of
record.
       Dated this   a I., day ofJuly, 2020.

                                                                Chief Justice
           4- &-
    1---' ("1-
        /.
       Justices




7